UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-7514


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

SUBU DUBEY,

                  Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Wilmington. James C. Fox, Senior
District Judge. (7:02-cr-00109-F-1)


Submitted:    December 16, 2008            Decided:   December 24, 2008


Before WILKINSON, MICHAEL, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Subu Dubey, Appellant Pro Se. Rudolf A. Renfer, Jr., Assistant
United States Attorney, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Subu    Dubey      seeks     to   appeal    his     conviction       and

sentence.     In criminal cases, the defendant must file the notice

of appeal within ten days after the entry of judgment.                       Fed. R.

App. P. 4(b)(1)(A).        With or without a motion, upon a showing of

excusable neglect or good cause, the district court may grant an

extension of up to thirty days to file a notice of appeal.                      Fed.

R. App. P. 4(b)(4); United States v. Reyes, 759 F.2d 351, 353

(4th Cir. 1985).

            The    district    court     entered   judgment     on    January    29,

2003.   The notice of appeal was filed on July 21, 2008.                     Because

Dubey failed to file a timely notice of appeal or obtain an

extension of the appeal period, and does not demonstrate good

cause to excuse the late filing, we dismiss the appeal.                           We

dispense    with    oral      argument    because      the    facts    and     legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                        DISMISSED




                                         2